        Case 1:16-cv-01476-KOB Document 207 Filed 07/30/21 Page 1 of 2                           FILED
                                                                                         2021 Jul-30 AM 09:33
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

POLLY DIANE TRANTHAM and                    ]
LAURA ANN WILLIAMS,                         ]
    Plaintiffs,                             ]
                                            ]           CIVIL ACTION NO.:
v.                                          ]            1:16-cv-1476 KOB
                                            ]
SOCOPER, INC., d/b/a Long Leaf              ]
Lodge and JAMES COXWELL,                    ]
     Defendants.                            ]

       FINAL JUDGMENT AS TO PLAINTIFF LAURA ANN WILLIAMS

      This matter came before the court for trial by jury on June 28, 2021. In accordance

with the Special Interrogatories to the Jury (doc. 194), the court ENTERS FINAL

JUDGMENT in favor of Plaintiff Laura Ann Williams ONLY and against Defendants

Socoper, Inc. d/b/a Long Leaf Lodge and James Coxwell, on Ms. Williams’s 42 U.S.C. §

1981 Retaliation (Count XI), state-law Invasion of Privacy (Count XII), and state-law

Outrage/Intentional Infliction of Emotional Distress (Count XIII) claims. The court

ENTERS FINAL JUDGMENT in favor of Defendants Socoper, Inc. d/b/a Long Leaf

Lodge and James Coxwell on Ms. Williams’s 42 U.S.C. § 1981 Race Discrimination

(Count VIII) claim.

      The jury awarded Ms. Williams damages in the following amounts:

Ms. Williams’s 42 U.S.C. § 1981 Retaliation (Count XI) Claim

      -Compensatory Damages for Net Loss of Wages and Benefits: $3,570

      -Compensatory Damages for Emotional Pain and Mental Anguish: $200,000
        Case 1:16-cv-01476-KOB Document 207 Filed 07/30/21 Page 2 of 2




       -Punitive Damages Assessed against James Coxwell.: $200,000

       -Punitive Damages Assessed against Socoper, Inc.: $200,000

Ms. Williams’s State-Law Invasion of Privacy (Count XII) and Outrage/Intentional
Infliction of Emotional Distress (Count XIII) Claims

       -Compensatory Damages for Emotional Pain and Mental Anguish: $200,000

       -Punitive Damages against James Coxwell: $200,000

       -Punitive Damages against Socoper, Inc.: $200,000

The jury awarded Ms. Williams $1,203,570 in total damages.

       The court ENTERS FINAL JUDGMENT against Defendants Socoper, Inc. and

James Coxwell and in favor of Ms. Williams in the amount of $403,570 in compensatory

damages; against Defendant Socoper, Inc. and in favor of Ms. Williams in the amount of

$400,000 in punitive damages; and against Defendant James Coxwell and in favor of Ms.

Williams in the amount of $400,000 in punitive damages.

       Costs are taxed in favor of Plaintiff Laura Ann Williams, and against the

Defendants. Plaintiff’s counsel may file a petition for attorney’s fees on or before

August 13, 2021.

       DONE and ORDERED this 30th day of July, 2021.




                                              _________________________________
                                              KARON OWEN BOWDRE
                                              UNITED STATES DISTRICT JUDGE
